DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 3/18/2022 for application number 16/876,746. 
Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (Pub. No. 2015/0186349) in view of Mahli et al. (Pub. No. 2015/0220800) and Ellings et al. (Pub. No. 2016/0292134). 

In reference to claim 1, Hicks teaches an information processing device (electronic computing device, fig. 1a and 2a) comprising: a processor (para. 0049, fig. 2a), a memory storing a program (memory, para. 0049, fig. 2a) that causes the processor to execute control of the information processing device to function as an input detector that detects a position of a display, the position being designated (user can tap at a position to create sticky note, para. 0071, fig. 7a), a tag generator that generates a tag image by associating the position detected by the input detector with input information to be input, displays the input information in an area of the tag image, and displays the tag image at the position on a first display screen (sticky note image displayed with text input area, para. 0071-72, figs. 7b-7c), and a display processor that displays … a plurality of pieces of the input information associated with each of a plurality of the tag images generated by the tag generator (plurality of sticky notes can be displayed, fig. 10 and para. 0081-82; figs. 13a-c and para. 0095), based on each of attributes of the plurality of the tag images (sticky notes have an associated color, font, etc., that they are displayed with, para. 0071-72, 0095).
However, Hicks does not explicitly teach wherein the display processor displays, on the display, the plurality of pieces of the input information based on a priority order that is determined in accordance with positions of the plurality of the tag images (Hicks shows a listing of notes that are in page order in figs. 13a-c, but doesn’t explicitly state they are arranged in order of their position).
Mahli teaches displays, on a second display screen, … first input information at a first position on the second display screen and displays second input information … one the second displays creen, the first input information being displayed in the area of a first tag image that is highest in a priority order that is determined in accordance with positions of the plurality of the tag images on the first displays screen, the second input information being displayed in the area of  a second tag image that is second highest in the priority order (position of notes is determined based on priority order based on positions of notes, see fig. 5D-E, para. 0063-64).
It would have been obvious to one of ordinary skill in art, having the teachings of Hicks and Mahli before the earliest effective filing date, to modify the order as disclosed by Hicks to include the position order as taught by Mahli.
One of ordinary skill in the art would have been motivated to modify the order of Hicks to include the position order of Mahli because maintaining the spatial positioning of the notes helps users remember the original positioning of the notes (Mahli, para. 0063).
However, Hicks and Mahli do not teach displays second input information below the first position (Hicks teaches after determining the order, displaying in a grid, so the second highest priority order input information is displayed to the right of the first highest).
Ellings teaches displays second input information below the first position (items A, B, C, and D shown in a grid in fig. 1 can be rearranged so they fit in a single column in order of A to D as shown in fig. 2, see para. 0037-53).
It would have been obvious to one of ordinary skill in art, having the teachings of Hicks, Mahli, and Ellings before the earliest effective filing date, to modify the display as disclosed by Mahli to include the single-column display as taught by Ellings.
One of ordinary skill in the art would have been motivated to modify the display of Mahli to include the single-column display of Ellings because it can help adapt content for smaller screens or when there is less screen space available (Ellings, para. 0001-04).
	
	

In reference to claim 2, Hicks discloses the information processing device according to claim 1, wherein the tag generator displays the input information in an area of the tag image selected on the display (input info displayed in sticky note, fig. 7c, para. 0072).
In reference to claim 7, Hicks discloses the information processing device according to claim 1, wherein the tag generator generates the tag image in association with a designated color as one of the attributes, and displays a background color of the tag image in the determined color, and the display processor displays, on the display, the plurality of pieces of the input information based on each of colors of the plurality of the tag images (sticky notes have an associated color that they are displayed with, para. 0071-72, 0095).
In reference to claim 8, Hicks discloses the information processing device according to claim 7, wherein the display processor displays, in a first area, first input information associated with one or more first tag images in which the background color is a first color (first sticky note displayed at first location with first color, and displays input text when clicked, para. 0083), and displays, in a second area, second input information associated with one or more second tag images in which the background color is a second color (second sticky note displayed at second location with second color, and displays input text when clicked, para. 0083).
In reference to claim 9, Hicks discloses the information processing device according to claim 1, further comprising a tag processor that changes at least any one of the position, a background color, a size, and the input information of the tag image displayed on the display (position, color, text can be edited, para. 0071-72).

In reference to claim 10, Hicks teaches an information processing method (para. 0098) for causing one or more processors to execute following steps, the method comprising: detecting an input of a position of a display, the position being designated (user can tap at a position to create sticky note, para. 0071, fig. 7a); generating a tag image by associating the position detected in the detecting with input information to be input, displaying the input information in an area of the tag image, and displaying the tag image at the position on a first display screen (sticky note image displayed with text input area, para. 0071-72, figs. 7b-7c); and displaying … a plurality of pieces of the input information associated with each of a plurality of the tag images (plurality of sticky notes can be displayed, fig. 10 and para. 0081-82; figs. 13a-c and para. 0095), based on each of attributes of the plurality of the tag images generated in the generating (sticky notes have an associated color, font, etc., that they are displayed with, para. 0071-72, 0095).
However, Hicks does not explicitly teach wherein first input information is displayed at a first position on the display and second input information is displayed below the first position, the first input information being associated with a first tag image that is highest in a priority order that is determined in accordance with positions of the plurality of the tag images the second input information being associated with a second tag image that is second highest in the priority order (Hicks shows a listing of notes that are in page order in figs. 13a-c, but doesn’t explicitly state they are arranged in order of their position).
Mahli teaches displaying, on a second display screen … first input information is displayed at a first position on the second display screen and second input information is displayed … on the second display screen, the first input information being displayed in the area of a first tag image that is highest in a priority order that is determined in accordance with positions of the plurality of the tag images on the first displays screen, the second input information being displayed in the area of a second tag image that is second highest in the priority order (position of notes is determined based on priority order based on positions of notes, see fig. 5D-E, para. 0063-64).
It would have been obvious to one of ordinary skill in art, having the teachings of Hicks and Mahli before the earliest effective filing date, to modify the order as disclosed by Hicks to include the position order as taught by Mahli.
One of ordinary skill in the art would have been motivated to modify the order of Hicks to include the position order of Mahli because maintaining the spatial positioning of the notes helps users remember the original positioning of the notes (Mahli, para. 0063).
However, Hicks and Mahli do not teach displays second input information below the first position (Hicks teaches after determining the order, displaying in a grid, so the second highest priority order input information is displayed to the right of the first highest).
Ellings teaches second input information is displayed below the first position (items A, B, C, and D shown in a grid in fig. 1 can be rearranged so they fit in a single column in order of A to D as shown in fig. 2, see para. 0037-53).
It would have been obvious to one of ordinary skill in art, having the teachings of Hicks, Mahli, and Ellings before the earliest effective filing date, to modify the display as disclosed by Mahli to include the single-column display as taught by Ellings.
One of ordinary skill in the art would have been motivated to modify the display of Mahli to include the single-column display of Ellings because it can help adapt content for smaller screens or when there is less screen space available (Ellings, para. 0001-04).

In reference to claim 11, Hicks teaches a non-transitory computer-readable recording medium (para. 0030) storing an information processing program for causing one or more processors to execute: detecting an input of a position of a display, the position being designated (user can tap at a position to create sticky note, para. 0071, fig. 7a); generating a tag image by associating the position detected in the detecting with input information to be input, displaying the input information in an area of the tag image, and displaying the tag image at the position on a first display screen (sticky note image displayed with text input area, para. 0071-72, figs. 7b-7c); and displaying, … , a plurality of pieces of the input information associated with each of a plurality of the tag images (plurality of sticky notes can be displayed, fig. 10 and para. 0081-82; figs. 13a-c and para. 0095), based on each of attributes of the plurality of tag images generated in the generating (sticky notes have an associated color, font, etc., that they are displayed with, para. 0071-72, 0095).
However, Hicks does not explicitly teach wherein first input information is displayed at a first position on the display and second input information is displayed below the first position, the first input information being associated with a first tag image that is highest in a priority order that is determined in accordance with positions of the plurality of the tag images the second input information being associated with a second tag image that is second highest in the priority order (Hicks shows a listing of notes that are in page order in figs. 13a-c, but doesn’t explicitly state they are arranged in order of their position).
Mahli teaches displaying, on a second display screen … first input information is displayed at a first position on the second display screen and second input information is displayed … on the second display screen, the first input information being associated with a first tag image that is highest in a priority order that is determined in accordance with positions of the plurality of the tag images the second input information being associated with a second tag image that is second highest in the priority order (position of notes is determined based on priority order based on positions of notes, see fig. 5D-E, para. 0063-64).
It would have been obvious to one of ordinary skill in art, having the teachings of Hicks and Mahli before the earliest effective filing date, to modify the order as disclosed by Hicks to include the position order as taught by Mahli.
One of ordinary skill in the art would have been motivated to modify the order of Hicks to include the position order of Mahli because maintaining the spatial positioning of the notes helps users remember the original positioning of the notes (Mahli, para. 0063).
However, Hicks and Mahli do not teach displays second input information below the first position (Hicks teaches after determining the order, displaying in a grid, so the second highest priority order input information is displayed to the right of the first highest).
Ellings teaches second input information is displayed below the first position (items A, B, C, and D shown in a grid in fig. 1 can be rearranged so they fit in a single column in order of A to D as shown in fig. 2, see para. 0037-53).
It would have been obvious to one of ordinary skill in art, having the teachings of Hicks, Mahli, and Ellings before the earliest effective filing date, to modify the display as disclosed by Mahli to include the single-column display as taught by Ellings.
One of ordinary skill in the art would have been motivated to modify the display of Mahli to include the single-column display of Ellings because it can help adapt content for smaller screens or when there is less screen space available (Ellings, para. 0001-04).

In reference to claim 12, Mahli and Ellings teach the information processing device according to claim 1, wherein in the display on which the plurality of the tag images is displayed, the priority order is set higher from right to left in a horizontal direction, and the priority order is set higher from downside to upside in a vertical direction (in Mahli, see the aligned notes in fig. 5D – the notes that are closest to the top and to the left have the higher priority, and are displayed first) and the display processor displays the input information at a higher position on the display as the priority order of the tag image is higher (Hicks teaches items A, B, C, and D shown in a grid in fig. 1 can be rearranged so they fit in a single column in order of A to D as shown in fig. 2, see para. 0037-53).

Claims 3-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (Pub. No. 2015/0186349) in view of Mahli et al. (Pub. No. 2015/0220800) and Ellings et al. (Pub. No. 2016/0292134) as applied to claim 1 above, and in further view of Pachikov et al. (Pat. No. 8,880,597).

In reference to claim 3, Hicks teaches the information processing device according to claim 1, wherein the display processor sorts and displays the plurality of pieces of the input information (sticky notes can be sorted and displayed, figs. 13a-c, para. 0095).
However, Hicks, Mahli, and Ellings do not explicitly teach displaying the plurality of pieces of the input information in different areas for each of the attributes.
Pachikov teaches displaying the plurality of pieces of the input information in different areas for each of the attributes (notes for a particular category can be displayed when the category is selected, or can be grouped together, col. 8, line 50 to col. 9, line 12, fig. 1D).
It would have been obvious to one of ordinary skill in art, having the teachings of Hicks, Mahli, Ellings, and Pachikov before the earliest effective filing date, to modify the display as disclosed by Hicks to include the different areas as taught by Pachikov.
One of ordinary skill in the art would have been motivated to modify the display of Hicks to include the areas of Pachikov because it would help better organize and search for notes, (Pachikov, col. 2, lines 34-38).
In reference to claim 4, Pachikov further teaches the information processing device according to claim 3, wherein the display processor sorts and displays the plurality of pieces of the input information on different pages for each of the attributes (notes for a particular category can be displayed when the category is selected, which is displaying on different pages, col. 8, line 50 to col. 9, line 12).
In reference to claim 13, Hicks and Pachikov teach the information processing device according to claim 4, wherein the sorted plurality of pieces of the input information (Hicks teaches sticky notes can be sorted and displayed, figs. 13a-c, para. 0095) is output as different materials for each of the pages (Pachikov teaches notes for a particular category can be displayed when the category is selected, which is displaying on different pages, col. 8, line 50 to col. 9, line 12; as the categories are different, the materials will be different).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (Pub. No. 2015/0186349) in view of Mahli et al. (Pub. No. 2015/0220800) and Ellings et al. (Pub. No. 2016/0292134) as applied to claim 1 above, and in further view of Simmons (Pat. No. 7,353,453).

In reference to claim 5, Hicks, Mahli, and Ellings do not explicitly teach the information processing device according to claim 1, wherein the display processor converts the plurality of pieces of the input information into a predetermined display mode and displays the input information converted on the display.
Simmons teaches the information processing device according to claim 1, wherein the display processor converts the plurality of pieces of the input information into a predetermined display mode and displays the input information converted on the display (user can input script, which is converted to text, col. 10, lines 15-33).
It would have been obvious to one of ordinary skill in art, having the teachings of Hicks, Mahli, Ellings, and Simmons before the earliest effective filing date, to modify the input as disclosed by Hicks to include the input conversion as taught by Simmons.
One of ordinary skill in the art would have been motivated to modify the input of Hicks to include the input conversion of Simmons because it would allow users to input handwritten notes, (Simmons, col. 3, lines 38-46).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (Pub. No. 2015/0186349) in view of Mahli et al. (Pub. No. 2015/0220800) and Ellings et al. (Pub. No. 2016/0292134) as applied to claim 1 above, and in further view of Konno (Pub. No. 2008/0300858).

In reference to claim 6, Hicks, Mahli, and Ellings do not explicitly teach the information processing device according to claim 1, wherein the display processor determines a display size and a line spacing of characters displayed on the display based on a number of the characters or a number of lines of the characters included in the plurality of pieces of the input information, and displays the plurality of pieces of the input information on the display in accordance with the display size determined and the line spacing determined.
Konno teaches the information processing device according to claim 1, wherein the display processor determines a display size and a line spacing of characters displayed on the display (text size and position can be adjusted, para. 0040-47, 0023-24) based on a number of the characters or a number of lines of the characters included in the plurality of pieces of the input information (adjustments are based on a number of characters, para. 0024), and displays the plurality of pieces of the input information on the display in accordance with the display size determined and the line spacing determined (document is outputted, para. 0028, it would flow logically that it would be displayed in the determined size and line spacing).
It would have been obvious to one of ordinary skill in art, having the teachings of Hicks, Mahli, and Konno before the earliest effective filing date, to modify the display as disclosed by Hicks to include the size and spacing adjustment as taught by Konno.
One of ordinary skill in the art would have been motivated to modify the display of Hicks to include the size and spacing adjustments of Konno because the teachings of Konno help allow text to fit into the limited display area of Hicks.

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. Applicant seems to argue that Ellings is not analogous art. As for the limitation itself, Ellings in fig. 2 quite clearly shows content items A, B, C, and D displayed in a single column below each other, which is to say item B “is displayed below the first position,” of item A. Even a regular computer user from the past 30 years would be familiar with list views, common to file browsers in operating systems. Ellings is analogous art if its (1) from the same field of endeavor (even if it addresses a different problem) or (2) reasonably pertinent to the problem faced by the invention (even if it is not in the same field of endeavor). “The field of endeavor of a patent is not limited to the specific point of novelty, the narrowest possible conception of the field, or the particular focus within a given field.,” See Unwired Planet, LLC v. Google Inc., 841 F.3d 995, 1001 (Fed. Cir. 2016), holding that a GUI design guide with principles for interface design was in the same field of endeavor of a patent pertaining to interfaces for location-based services. Here, Ellings is in the same field of endeavor of user interface design as the claimed invention. Furthermore, Ellings is reasonably pertinent to the problem faced by the invention. The background of the invention states that, “it is difficult to efficiently create materials such as meeting minutes.” Therefore, Ellings, which in the Applicant’s words pertains to “a layout of a plurality of contents,” would be reasonably pertinent to the Applicant’s problem of how to better rearrange and generate layouts of contents. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174